Case 7:20-cv-04651-PMH Document 1-1 Filed 06/17/20 Page 1 of 3




             EXHIBIT “A”
Sarachek Law Firm Mail - FW: Transformco Vendor Communication: 5/...   https://mail.google.com/mail/u/1?ik=64a61ff9cf&view=pt&search=all&...
                          Case 7:20-cv-04651-PMH Document 1-1 Filed 06/17/20 Page 2 of 3


                                                                             Zachary Mazur <zachary@saracheklawfirm.com>



         FW: Transformco Vendor Communication: 5/4/2020 - APPAREL SOURCING (HK)
         LIMITED
         1 message

         Iqbal Hossain <Iqbal@patriotgroupbd.com>                                             Mon, May 4, 2020 at 6:51 PM
         To: Zachary Mazur <zachary@saracheklawfirm.com>, Joseph Sarachek <joe@saracheklawfirm.com>
         Cc: Barry Mikelberg <barry@saracheklawfirm.com>, Fahim iqbal <fahim@patriotgroupbd.com>, Shafayat
         <shafayat@patriotgroupbd.com>


           fyi




           From: TransformcoVendors <TransformcoVendors@transformco.com>
           Sent: Tuesday, May 5, 2020 1:19 AM
           To: iqbal@patriotgroupbd.com; taher@patriotgroupbd.com
           Subject: Transformco Vendor Communica on: 5/4/2020 - APPAREL SOURCING (HK) LIMITED




           TRANSFORMCO




           May 4, 2020




           APPAREL SOURCING (HK) LIMITED




1 of 2                                                                                                                  5/29/2020, 8:25 AM
Sarachek Law Firm Mail - FW: Transformco Vendor Communication: 5/...      https://mail.google.com/mail/u/1?ik=64a61ff9cf&view=pt&search=all&...
                          Case 7:20-cv-04651-PMH Document 1-1 Filed 06/17/20 Page 3 of 3

           iqbal@patriotgroupbd.com

           taher@patriotgroupbd.com



           Dear Mr. Iqbal (MD), Mr. Taher (DMD):



           Thank you for your time and attention during your recent call with our business team.



           As was stated in the call, the government actions in the United States have required the Company to shutter all of its
           Sears stores across the country as of April 4. In addition, we have been forced to layoff most Sears store hourly and
           salaried associates, as well as the majority of our associates at our corporate locations around the country. At this
           point, it is uncertain how long this situation will continue. However, it is clear that this situation has devastated our
           retail business and that there will be no Spring/Summer season at our stores.



           Given these unprecedented and near catastrophic circumstances, it is impossible for the Company to honor the
           purchase orders that we have in place with you. Therefore, under the terms of our purchase orders and sections
           2-615 and 2-616 of the Uniform Commercial Code, and as was communicated by our business team, we are
           canceling these purchase orders without any monetary consequences associated with such cancelations. A detailed
           list of these canceled orders is attached to this letter.



           Thank you in advance for your cooperation in this important matter. We very much appreciate your efforts, and the
           support that you have provided during these difficult times.




           Sincerely,


           TRANSFORMCO



           This message, including any a achments, is the property of Transform HoldCo LLC and/or one of its subsidiaries. It
           is conﬁden al and may contain proprietary or legally privileged informa on. If you are not the intended recipient,
           please delete it without reading the contents. Thank you.


            3 attachments
                APPAREL SOURCING (HK) LIMITED.xlsx
                9K
                image001.emz
                2K
                image003.emz
                2K




2 of 2                                                                                                                       5/29/2020, 8:25 AM
